Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MECCA et al. (US 2017/0201106 A1, hereinafter MECCA) in view of DAYMUDE et al. (US 2010/0176762 A1, hereinafter DAYMUDE).

    PNG
    media_image1.png
    561
    434
    media_image1.png
    Greyscale

As per claim 1, MECCA discloses a portable vertical mobile device charging apparatus, comprising: 
one or more solar cells (See Fig. 13B, Item#1352 and Par.128, disclose a photovoltaic panel comprising a plurality of solar cells); 
one or more rechargeable power sources, the one or more solar cells to charge the one or more rechargeable power sources (See Par.129, disclose the solar panel is used to charge a rechargeable battery pack, also to charge the rechargeable battery of a plurality of portable electronic devices); 
a wireless charging chipset, the one or more rechargeable power sources to provide power to the wireless charging chipset (See Fig.3, 4A-4B and Pars.111-113, disclose the 
one or more vertically disposed wireless charging coils, the wireless charging chipset to provide power to one or more vertically disposed wireless charging coils (See Par.93 and Fig.4B, disclose an inductive charging coil for charging a device and also that a plurality of charging coils can be included, the coils can be in the different shelves at the different vertical height). However MECCA does not disclose one or more straps or strapping assemblies, the one or more straps or strapping assemblies to hold a surface of the mobile communication device against a surface of the one or more vertically disposed wireless charging coils.
DAYMUDE discloses a vertical charger for portable electronic devices one or more straps or strapping assemblies, the one or more straps or strapping assemblies to hold a surface of the mobile communication device against a surface of the one or more vertically disposed device holders (See Par.35, discloses hooks, clamps, also Par.47, discloses hook and loop fasteners, elastic bands for securing the device to the holder).
MECCA and DAYMUDE are analogous art since they both deal with charging stations for portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MECCA with that of DAYMUDE by adding the disclosed holding straps for the benefit of improving charging efficiency through enhancing alignment by holding the charge receiving device against the charge providing coil. 

As per claim 4, MECCA and DAYMUDE disclose the portable vertical mobile device charging apparatus of claim 1 as discussed above, further comprising one or more lighting 

As per claim 6, MECCA and DAYMUDE disclose the portable vertical mobile device charging apparatus of claim 1, further comprising a Universal Serial Bus (USB) charging port, the USB charging port to receive or supply power to the rechargeable power source (See MECCA, Par.76, discloses USB to micro USB cables, USB to mini USB cables and USB to iPhone connector end cables for the benefit of charging a plurality of devices having different connectors).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MECCA in view of DAYMUDE and in further view of PROMMEL et al. (US 2014/0239717, hereinafter PROMMEL).
As per claim 5, MECCA and DAYMUDE disclose the portable vertical mobile device charging apparatus of claim 1 as discussed above, however MECCA and DAYMUDE do not disclose further comprising a barrel charger interface, the barrel charger interface to supply external power to the rechargeable power source.
PROMMEL discloses a charging system for portable electronic devices, further comprising a barrel charger interface, the barrel charger interface to supply external power to the 
MECCA, DAYMUDE and PROMMEL are analogous art since they all deal with charging station for portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MECCA and DAYMUDE with that of PROMMEL by adding the input charging barrel charger interface for the benefit of charging the internal battery using chargers comprising barrel charger interface.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MECCA in view of DAYMUDE and in further view of KIM DUCK (KR20170108664, hereinafter KIM).
As per claim 2, MECCA and DAYMUDE disclose the portable vertical mobile device charging apparatus of claim 1 as discussed above, however MECCA and DAYMUDE do not disclose further comprising one or more processors, one or more memory devices and computer-readable instructions stored in the one or more memory devices, accessed from the one or more memory devices and executable by the one or more processors.
KIM discloses a battery charging station comprising one or more processors, one or more memory devices and computer-readable instructions stored in the one or more memory devices, accessed from the one or more memory devices and executable by the one or more processors (See Fig.5, Item#193 and  Par.61, discloses a memory for storing a program for charging a battery, also see Par.61 and Fig.5, Item#196, disclose “a microcomputer 196 for controlling read and update control, data signal transmission/reception control, card reader 170 control, bill recognizer control, door lock control, and charging status notification”)

It would a have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MECCA and DAYMUDE with that of KIM by adding the processor and memory for the benefit of storing charging instructions and performing them when devices are placed in the charging station.

As per claim 3, MECCA, DAYMUDE and KIM disclose the portable vertical mobile device charging apparatus of claim 2, further comprising a wireless communication transceiver, the wireless communication transceiver to receive commands to operate components or assemblies of the vertical mobile device charging apparatus (See KIM, Fig.5, Item#194 and Pars. 61, 96-98, disclose that the controller receives via a wireless communication unit 194 a result if payment has been processed or not and when the payment approval is received, charging is allowed [Par.101]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MECCA and DAYMUDE with that of KIM by adding the wireless transceiver to receive commands to operate components or assemblies of the vertical mobile device charging apparatus for the benefit of allowing charging only after payment and user authentication have been performed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED H OMAR/Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859